PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Redpath et al.
Application No. 16/210,176
Filed: 5 Dec 2018
For: AN APPARATUS TO REMOTELY LOCATE AND ALIGN OPTICAL COMPONENT FOR LASER LIGHT SOURCE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw the holding of abandonment filed December 11, 2021 and supplemented May 13, 2022. 

The petition is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

The application became abandoned May 11, 2021, for failure to timely submit a proper reply to the final Office action mailed February 9, 2021, which set a three (3) month shortened statutory period for reply. The date three months after the date the Office action was mailed fell on a Sunday. Therefore, a reply could be timely filed Monday, May 10, 2021. 37 CFR 1.7(a). On February 17, 2021, an amendment after final rejection was filed. On February 23, 2021, an Advisory Action Before the Filing of an Appeal Brief was mailed, stating that the reply of February 17, 2021 fails to place the application in condition for allowance. On March 24, 2021, a proposed reply was filed. On November 15, 2021, a Notice of Abandonment was mailed, stating that no reply was received.

The petition is not properly signed. 37 CFR 1.33(b) states that amendments and other papers filed in the application must be signed by a registered patent practitioner or the applicant. The applicant is considered to be all the joint inventors. As there are two inventors listed: Richard Redpath and James Redpath, both must sign papers filed in the application. The petition filed December 11, 2021 and supplemented May 13, 2022 is signed only by joint inventor Richard Redpath. Both joint inventors or a registered patent practitioner must sign all papers filed in the application.

Petitioner asserts that a request for continued examination (RCE) was filed. Petitioner notes that the PTO/SB/30 RCE Transmittal was not filed, but that the RCE fee was paid with the submission. 

Petitioner’s argument has been considered, but is not persuasive. At the outset, the proposed reply filed March 24, 2021 is not signed. As indicated above, 37 CFR 1.33(b) states that amendments and other papers filed in the application must be signed by the applicant or a registered patent practitioner. Any reply filed with a petition must be properly signed.

Assuming, arguendo, the reply was properly signed, it would still not be an acceptable reply.  MPEP § 714.13(II) states that a reply under 37 CFR 1.113 (e.g., after a final rejection) is limited to: (A) an amendment complying with 37 CFR 1.116; (B) a Notice of Appeal (and appeal fee); or
(C) a request for continued examination (RCE) filed under 37 CFR 1.114 with a submission (i.e., an amendment that meets the reply requirement of 37 CFR 1.111) and the fee set forth in 37 CFR 1.17(e). 

In this regard, it is undisputed that a notice of appeal was not filed. Additionally, 37 CFR 1.116 states that any amendment after final action must comply with 37 CFR 1.114 or this action. The reply does not comply with 37 CFR 1.114 in that, while the fee for an RCE has been filed, no request for continued examination is included and no submission under 37 CFR 1.114 is identified. In this regard, petitioner is correct that use of the PTO/SB/30 form is not required, 37 CFR 1.114 states that an applicant may request continued examination by filing a submission and the fee set forth in § 1.17(e). However, the reply must include some indication that continued examination is being requested. Mere payment of the fee associated with an RCE, without more, is insufficient to request continued examination. The papers filed March 24, 2021 do not contain the words “continued examination” and do not identify a submission in accordance with 37 CFR 1.114. As such, while petitioner may have intended that an RCE be filed, no such RCE was actually filed. 

Still further, MPEP § 714.13(II) states that a submission under 37 CFR 1.114 is an amendment that meets the reply requirement of 37 CFR 1.111. The paper filed March 24, 2021 does not meet the reply requirement of 37 CFR 1.111 in that there are no changes identified with underlining for insertions and/or strike-through or brackets for text removed as required by 37 CFR 1.121(b) and no amendments to the claims are identified with claim indicators as required by 37 CFR 1.121(c). The paper is also not identified as an amendment. 37 CFR 1.111(b) requires that the reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. No arguments in support of patentability are provided with the paper filed March 24, 2021.

Petitioner further states “I am not an IP lawyer by trade.” While the Office is mindful that applicant is a pro se inventor, such does not excuse petitioner from compliance with Office laws and regulations.  Petitioner was not forced, but rather made a conscious decision to prosecute the application pro se, and therefore must be held accountable for his actions, or lack thereof, before the Office. There are numerous resources available to petitioner, as to the others who have chosen this path of prosecution, to obtain the necessary information to prosecute the application before the Office.  

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

37 CFR 1.135(a) states if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136 , the application will become abandoned unless an Office action indicates otherwise. 37 CFR 1.135(b) states prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.

As a proper and timely reply to the final Office action was not filed, the case was properly held abandoned. The petition is therefore dismissed.

If petitioner has evidence that a proper reply was timely filed, such evidence may be filed with a renewed petition to withdraw the holding of abandonment and terminal disclaimer, as indicated above.

ALTERNATIVE VENUE

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The fee under 37 CFR 1.17(m) is currently $1,050.00 for a small entity.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-Web2 


Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.
/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Cf:	PTO/SB/64 (10-21) PETITION FOR REVIVAL OF AN APPLICATION ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(a)




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)